Bowen, J.,
dissented, holding—
1. That the admission of Logan to prove what a dead witness had sworn to on a former trial, was a violation of that clause of the 10th section of our bill of rights, which provides “ that in. any trial in any court, the party accused shall be allowed to meet the witnesses face to face.
2. The testimony of Logan, as detailed by himself, showed his inability to give the substance of all that was sworn to by the deceased witness; wherefore he was disqualified to give evidence in that particular, against the prisoner.
3. The court below erred in directing the jury that if Logan had failed to give the substance of all of the dead witness’ evidence, that therefore they should not entirely reject the testimony, provided that taking his testimony and that of the other witnesses who attempted to detail the evidence given by the deceased witness, they were satisfied that they had the substance correctly, of all her testimony.
4. The jury should have been instructed that if they found that Logan had not given correctly the substance of all the former testimony, (either from his own disclosures made upon the witness stand, or from the examination of other witnesses called by the prisoner,) they should, for that reason, reject altogether his statements, and not regard them as evidence against the prisoner.
5. The rule has never been carried so far as to allow testimony of a witness on a former trial of the cause, who has since deceased, to be given in evidence in part by one witness, who may recollect a portion, but not the whole of it, and in parts by other witnesses who may be able to detail other portions less than the whole of it. That which confers on a witness competency in such cases, to detail any of the former testimony, is his ability to give from memory the substance of all that the deceased witness testified throughout the entire examination of such witness.